 In the Matter Of JERRY SLABY, D/n/A MRS. SLABY's NOODLE Co., EM-PLOYERandCOFFEE, CHEESE, BUTTER & EGG DRIVERS' AND SALESMEN'SUNION, LOCAL 772, AFFILIATED WITH TILE INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OFAMERICA, AFL, PETITIONERCase No. 13-RC-409.-Decided Febi,uary 14,149DECISIONArmORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board makes the followingfindings :The Employer is engaged at Berwyn, Illinois, in the manufactureand sale of egg noodles to retailers.During 1947, it purchased rawmaterials, such as ergs, flour, soup supplies, cellophane, labels, andcartons, amounting to approximately $30,000.All purchases weremade within the State of Illinois.The only materialoriginating out-side the State was $7,500 worth of flour, shipped from Minnesota tothe Employer's local suppliers.During the same period, sales ap-proximating $61,000 were made, all to retailers located within theState.Without deciding whether or not the Employer's operations affectcommerce, within the meaning of the Act, we do not believe it wouldeffectuate the policies of the Act to assert jurisdiction in his case."Accordingly, we shall dismiss the petition herein.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.*Chairman Herzog and Members Revnolds and Gray.1Matter ofReading Preserving Co., Inc.,79 N. L.R. B. 46.81 N. L. R. B., No. 112.634